Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 7/29/2021 is acknowledged.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al (JP2013104071), machine translation is attached as reference.
Regarding claim 1, Oishi teaches a copper alloy with overlapping composition with the current claim:
Element
Claim 1
Oishi [p.2]

75.4-78.7
73.5 to 79.5
Si
3.05-3.65
2.5 to 3.7 
Sn
0.1-0.28
0.03 to 1.0
P
0.05-0.14
0.015 to 0.2
Pb
0.005 to <0.02
0.003 to 0.25
Zn
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
The claimed f1, f2, and f7 merely further limits the Cu, Si, Sn, and P composition.  However, the Oishi composition still overlaps such that prima facie obviousness still exists.  For example of said overlap, the claimed f1, f2, and f7 are met when selecting Cu=76, Si=3.2, Sn=0.2, P=0.1, which are within Oishi’s ranges.
Oishi teaches 60≤α≤84, 15≤κ≤40, β≤2, µ≤2, γ≤2, α+κ≥96, µ+γ≤4 [page 3, Condition (2)], overlapping the claimed 28≤κ≤67, 0≤γ≤1.0, 0≤β≤0.2, 0≤µ≤1.5, 97.4≤f3=α+κ, 0≤f5=γ+µ≤2.0.
The claimed f4 and f6 merely further limits the amount of α, κ, γ, and µ.  However, the Oishi amount of α, κ, γ, and µ still overlaps such that prima facie obviousness still exists.  For example, when selecting α+κ≥96, µ+γ≤4, 99.4≤f4=α+κ+γ+µ will be satisfied; and when selecting 15≤κ≤40, γ≤2, and µ≤2, 30≤f6=κ+6xγ1/2+0.5xµ≤70 will be satisfied.
Oishi does not expressively teach the claimed length of the long side of γ phase, the length of the long side of µ phase, and κ phase is present in α phase.  However, this feature is expected to be present as explained below.
Applicant discloses that the claimed length of the long side of γ phase, the length of the long side of µ phase, and κ phase is present in α phase are affected by the contents of Cu, Sn, 
Oishi teaches the process comprises casting, extruding, drawing or forging, followed by heat treatment such as annealing. The heat treatment is maintained at 500 to 600 ° C for 0.5 to 8.0 hours, and the cooling to 400 ° C or less at a cooling rate of 0.3 ° C/min or more [page 3 and 8].  This process overlaps the current invention.  Particularly, Oishi’s cooling rate overlaps applicant’s cooling rate.
Since Oishi teaches overlapping composition, particularly the claimed contents of Cu, Sn, and Si and the composition relational expressions f1 and f2 as stated above, overlapping microstructure, and overlapping process, the above recited feature is expected to be present or would have naturally flowed from Oishi’s teaching (see MPEP 2112.01 and MPEP 2145).

Regarding claim 2, Oishi teaches the composition further comprises 0.015-0.2% of Sb, 0.015-0.15% of As, and 0.003-0.3% of Bi [p.2], overlapping the claimed one or more element(s) selected from the group consisting of 0.01 mass % to 0.08 mass % of Sb, 0.02 mass % to 0.08 mass % of As, and 0.005 mass % to 0.20 mass % of Bi.

Regarding claim 3, Oishi teaches a copper alloy with overlapping composition with the current claim:

Claim 3
Oishi [p.2]
Cu
75.6-77.9
73.5 to 79.5
Si
3.12-3.45
2.5 to 3.7 
Sn
0.12-0.27
0.03 to 1.0
P
0.06-0.13
0.015 to 0.2
Pb
0.006-0.018
0.003 to 0.25
Zn
balance
balance


It is noted that the aforementioned overlap is prima facie evidence of obviousness (see MPEP 2144.05(I)).
The claimed f1, f2, and f7 merely further limits the Cu, Si, Sn, and P composition.  However, the Oishi composition still overlaps such that prima facie obviousness still exists.  For example of said overlap, the claimed f1, f2, and f7 are met when selecting Cu=76, Si=3.2, Sn=0.2, P=0.1, which are within Oishi’s ranges.
Oishi teaches 60≤α≤84, 15≤κ≤40, β≤2, µ≤2, γ≤2, α+κ≥96, µ+γ≤4 [page 3, Condition (2)], overlapping the claimed 30≤κ≤56, 0≤γ≤0.5, β=0, 0≤µ≤1.0, 98.5≤f3=α+κ, 0≤f5=γ+µ≤1.2.
The claimed f4 and f6 merely further limits the amount of α, κ, γ, and µ.  However, the Oishi amount of α, κ, γ, and µ still overlaps such that prima facie obviousness still exists.  For example, when selecting α+κ≥96, µ+γ≤4, 99.6≤f4=α+κ+γ+µ will be satisfied; and when selecting 15≤κ≤40, γ≤2, and µ≤2, 30≤f6=κ+6xγ1/2+0.5xµ≤58 will be satisfied.
Oishi does not expressively teach the claimed length of the long side of γ phase, the length of the long side of µ phase, and κ phase is present in α phase.  However, this feature is expected to be present as explained below.
Applicant discloses that the claimed length of the long side of γ phase, the length of the long side of µ phase, and κ phase is present in α phase are affected by the contents of Cu, Sn, 
Oishi teaches the process comprises casting, extruding, drawing or forging, followed by heat treatment such as annealing. The heat treatment is maintained at 500 to 600 ° C for 0.5 to 8.0 hours, and the cooling to 400 ° C or less at a cooling rate of 0.3 ° C/min or more [page 3 and 8].  This process overlaps the current invention. Particularly, Oishi’s cooling rate overlaps applicant’s cooling rate.
Since Oishi teaches overlapping composition, particularly the claimed contents of Cu, Sn, and Si and the composition relational expressions f1 and f2 as stated above, overlapping microstructure, and overlapping process, the above recited feature is expected to be present or would have naturally flowed from Oishi’s teaching (see MPEP 2112.01 and MPEP 2145).

Regarding claim 4, Oishi teaches the composition further comprises 0.015-0.2% of Sb, 0.015-0.15% of As, and 0.003-0.3% of Bi [p.2], overlapping the claimed one or more element(s) selected from the group consisting of 0.012 mass % to 0.07 mass % of Sb, 0.025 mass % to 0.07 mass % of As, and 0.006 mass % to 0.10 mass % of Bi.

Regarding claim 5, Oishi teaches the total impurities such as Fe is 0.7% or less [p.6] and Mn=0.05-2% [p.2].  Oishi does not teach Co or Cr in the composition.  Thus, one of ordinary skill would expect the content of Co and Cr are near zero because no other content is disclosed.  Therefore, Oishi’s content of Fe, Mn, Co, and Cr overlaps the claimed total amount of lower than 0.08%.

Regarding claim 6, Oishi does not expressively teach the amount of Sn and the amount of P in κ phase.  However, since Oishi teaches overlapping composition, overlapping microstructure, and overlapping process as stated above, the recited feature is expected to be present (see MPEP 2112.01).  More specifically, applicant teaches that “Due to the appropriate heat treatment and the appropriate cooling conditions after hot forging, the amount of Sn and the amount of P in κ phase increased” [0201 spec.].  Oishi teaches overlapping hot forging, heat treatment and cooling conditions as stated above.  Thus, the claimed amount of Sn and P in κ phase is expected to be present.

Regarding claim 7, Oishi does not expressively teach Charpy impact or creep strain test.  However, applicant teaches that “As long as the requirements of the composition and the requirements of the metallographic structure were satisfied, the Charpy impact test value when a U-notched specimen was used was 12 J/cm2 or higher”; and “When all the requirements regarding composition and metallographic structure were satisfied, the tensile strength was 540 N/mm2 or higher, and the creep strain after holding the material at 150°C for 100 hours in a state where a load corresponding to 0.2% proof stress at room temperature was applied was 

Regarding claim 8, Oishi’s copper alloy is a hot worked material because the manufacturing process comprises hot forging and heat treatment as stated above.
Oishi does not expressively teach tensile strength, Charpy impact, elongation test, or f8.  However, these features are expected to be present or would have naturally flowed from Oishi’s teaching as explained below.
Applicant teaches that “When all the requirements regarding composition and metallographic structure were satisfied, the tensile strength was 540 N/mm2 or higher, and the creep strain after holding the material at 150°C for 100 hours in a state where a load corresponding to 0.2% proof stress at room temperature was applied was 0.3% or lower”;  “As long as the requirements of the composition and the requirements of the metallographic structure were satisfied, the Charpy impact test value when a U-notched specimen was used was 12 J/cm2
Since Oishi teaches overlapping cold rolling [p.7-8], heat treatment, Pb content, as well as overlapping composition and microstructure as stated above, the recited tensile strength, Charpy impact, elongation, and f8 are expected to be present (see MPEP 2112.01) or would have naturally flowed from Oishi’s teaching (see MPEP 2145).

Regarding claim 9, the examiner submits that it is an instance of intended use, which merely imparts that the alloy can be used for those purpose. Since the composition and structure of the current invention is the same as the prior art as stated above, the properties 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734